DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 02/25/2020. Claims 1–20
are pending and are examined below.

Claim Objection(s)
Claims 2 and 12 are objected to because of the following informalities:
Claim 2:  “…user, or a combination thereof, mistakes…” seems to be a typo as the claim further recites “any combination thereof” at the end of the claim. 
Claim 12: “medial” seems to be a typo of “medical”. 
Appropriate correction is required. 

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more.
Per Step 1 of the two-step eligibility analysis (See Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).), claims 1–14 are directed towards a device. Claims 15–18 are directed towards a computer-readable medium. Claims 19–20 are directed towards a method. Accordingly, claims 1–18 fall under the statutory category of a machine, and claims 19–20 fall under the statutory category of a method.
Per Step 2A, Prong One, claim 1 recites “a memory that stores executable instructions that … facilitate performance of operations” that includes the steps of:
“obtaining … data”
“constructing a route”
“generating a guidance interaction”
“modifying the guidance interaction”
Claim 15 recites “A machine-readable medium, comprising executable instructions that … facilitate performance of operations” that includes the steps of:
“receiving … data”
“constructing a route”
“identifying a traffic condition”
“modifying the route”
Claim 19 recites “A method” that includes the steps of:
“identifying … a first user … and a second user”
“constructing … a route”
“modifying … data”
See MPEP § 2106.04(a)(2).
Per Step 2A, Prong Two, claims 1, 15, and 19 do not integrate the judicial exception into a practical application. In regards to claim 15, stripped of those claim elements that are directed towards an abstract idea, claim 15 merely recites:
“presenting a first indication”
“presenting a second indication”
“presenting the … route”
However, presenting results amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, claim 15 is directed to an abstract idea that is not integrated into a practical application. 
In regards to claim 19, stripped of those claim elements that are directed towards an abstract idea, claim 19 merely recites:
“obtaining … data”
“maintaining … data”
Obtaining data amounts to no more than insignificant extra-solution activity. Maintaining data amounts to more than insignificant extra-solution activity. See id. Accordingly, claim 19 is directed to an abstract idea that is not integrated into a practical application.
Per Step 2B, claims 1, 15, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of 
Continuing, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole. Claims 2–14 depend on and include all the limitations of claim 1. Claims 16–18 depend on and include all the limitations of claim 15. Claim 20 depend on and include all the limitations of claim 19.
In regards to claims 2–12:
Claim 2 recites “wherein the determination of the first user's familiarity with the route is based on: historical travel data, feedback during navigation along the route from the first user, the second user, or a combination thereof, mistakes made in navigating the route, or any combination thereof”
Claim 3 recites “wherein the constructing of the route is further based on maintenance data associated with the vehicle”
Claim 4 recites “wherein the maintenance data pertains to a recharging of a battery associated with the vehicle, a level of a fuel tank of the vehicle, an oil change performed on the vehicle, a tire repair or replacement performed on the vehicle, or any combination thereof “
Claim 5 recites “wherein the first user is a driver of the vehicle and the second user is a passenger of the vehicle
Claim 6 recites “wherein the first user and the second user are passengers in the vehicle “
Claim 7 recites “wherein the first user requested the vehicle via a ride-sharing application executed by a mobile device “
Claim 8 recites “wherein the vehicle is an autonomous vehicle and the first user is a passenger in the vehicle “
Claim 9 recites “wherein the first preference data comprises an indication of a restaurant, lodging, or a combination thereof “
Claim 10 recites “wherein the second preference data comprises an indication of a temperature in a cabin of the vehicle, a display capability of a display device present in the vehicle, and an audio capability of a speaker present in the vehicle “
Claim 11 recites “wherein the constructing of the route is further based on crime statistics, statistics regarding accidents, a weather forecast, a road closure, utility information, and an agricultural condition “
Claim 12 recites “wherein the constructing of the route is further based on financial information, medial information, a home security warning, or any combination thereof “

These claim recitations are generally directed towards obtaining data, which is a form of insignificant extra-solution activity. In other words, these claims further limit the abstract idea without adding significantly more. Accordingly, claims 2–12 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 1. See MPEP 2106.04(a)(2).

In regards to claims 13–14:
Claim 13 recites:
“identifying … a point of interest“
“presenting a first indication”
“presenting a second indication”
“obtaining a user-generated input”
“modifying the route”
“presenting the modified route”
Claim 14 recites:
“modifying a first record“
“maintain a second record”

These claim recitations are generally directed towards further limiting the abstract idea without adding significantly more. Moreover, the “presenting” and “obtaining” limitations present in claim 13 amount to no more than Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity. Accordingly, claims 13–14 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 1. See id. 

In regards to claims 16–18:
Claim 16 recites:
“wherein the non-living cargo comprises a perishable product purchased from a store located at a second location
“identifying the first location”
Claim 17 recites:
“obtaining a user-generated input”
“modifying the modified route”
“presenting the second modified route”
“modifying … data”
Claim 18 recites:
“wherein the display device, the speaker, or the combination thereof, is integrated in the vehicle”
“wherein the obtaining of the user-generated input from the communication device comprises obtaining the user-generated input from a social media application executed by the communication device”
“constructing a second route”

These claim recitations are generally directed towards further limiting the abstract idea without adding significantly more. Moreover, the “presenting” and “obtaining” limitations present in claims 17 and 18 amount to no more than Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity. Accordingly, claims 16–18 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 15. See id. 

In regards to claim 20
Claim 20 recites: 
“determining … an actual time” 
“generating … an identification”
“obtaining … crowd-sourced information”
“constructing … a second route”

These claim recitations are generally directed towards further limiting the abstract idea without adding significantly more. Moreover, the “obtaining” limitation present in claim 20 amounts to no more than Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity. Accordingly, claim 20 is directed towards the abstract idea of a mental process and neither integrates the abstract idea into a practical application nor amounts to significantly more than the judicial exception as recited in claim 19. See id. 

In light of the Step 2B analysis, claims 1–20, individually or as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, claims 1–20  do not pass the two-step eligibility analysis. Accordingly, claims 1–20 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more. 

Additionally, claims 15–18 are drawn to a machine-readable medium. In view of the ordinary and customary meaning of a machine readable medium and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to In re Nuijten, 500 F.3d 1346, 1356–57 (Fed. Circ. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of energy, such as frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are non-statutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112–14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls with any of the categories of patentable subject matter set forth in § 101. Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 
Examiner notes that the disclosure describes a computer-readable storage media. See Disclosure, ¶ 84. However, the difference in terminology suggests that paragraph 84 does not apply to instant claim 15; hence, the disclosure does not obviate the deficiencies of claim 15. Accordingly, claims 15–18 are rejected as being directed towards non-statutory subject matter. 
Applicant may overcome at least this rejection by including the term “non-transitory” in the claim directly preceding machine readable medium. 

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8 are rejected under 35 U.S.C. § 103 as being unpatentable over Verma et al. (US20180038703A1; hereinafter referred to as Verma) in view of Styles et al. (US20210254988A1; hereinafter referred to as Styles) and Truong et al. (US20210088344A1; hereinafter referred to as Truong).

As to claim 1, Verma discloses:
obtaining first preference data pertaining to a first user present in a vehicle and second preference data pertaining to a second user present in the vehicle (The navigation module 114 may extracting a passenger profile for each of the passengers from various data sources. The data source could be devices used by the passengers and social media profiles of the passengers. In an example, the passenger profile may comprise preferences, social media profile, and a travel itinerary, age and health condition of the passenger [i.e., preference data pertaining to a first or second user may be obtained]. See ¶ 30.);
constructing a route from a first location to a second location based on the first preference data and the second preference data (Thereafter, the navigation module 114 may update the optimal route to be recommended to the user based on the passenger profile. See ¶ 30.); and
generating a guidance interaction along the route (While the trip is in progress, various factors keep changing, such as like traffic conditions, number of passengers, and new notifications/information from different sources. The navigation module 114 may use such information to update the optimal route. Then, the navigation module 114 may display the optimal route to the user on the display unit 116 along with additional information, such as cost associated with the travel, travel time, traffic condition, and weather condition. See at least ¶¶ 30–32)
Verma fails to explicitly disclose obtaining third preference data pertaining to non-human cargo present in the vehicle; and constructing a route based on the third preference data.
However, Styles teaches:
obtaining third preference data pertaining to non-human cargo present in the vehicle (The items being transported may comprise items of cargo, such as parcels, packages and/or freight, e.g. for commercial delivery purposes or otherwise. Additionally or alternatively, the items may comprise passengers (e.g. people or animals), whether for commercial transport purposes, e.g. in a taxi or a ride-sharing service, or for non-commercial purposes, such as for a busy parent having multiple children. See ¶ 86. The first vehicle parameter is dependent on the masses of the items [i.e., the masses of the items are part of the third preference data.]. See ¶ 112.); and
constructing a route based on the third preference data (The method 100 may further comprise selecting 106, e.g. by a processor, the delivery route (from the first and second delivery routes) that optimizes the value of the first vehicle parameter [i.e., the delivery route is constructed based on the third preference data]. See ¶ 119). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and include the feature of obtaining third preference data pertaining to non-human cargo present in the vehicle, and constructing a route based on the third preference data as taught by Styles, because the incorporation of non-human cargo data into the generation of a route can aid in providing routes that account for non-human cargo factors which can affect the route, such as item mass. Thus, route guidance is enhanced. 

	The combination of Verma and Styles fails to explicitly disclose modifying the guidance interaction in accordance with a determination of the first user's familiarity with the route.
	However, Truong teaches modifying the guidance interaction in accordance with a determination of the first user's familiarity with the route (The mapping component may select a familiar route from the route history data based on the optimal route, where the familiar route has a familiar origination and a familiar destination. The mapping component may generate an origination route from the familiar origination to the origination selection. See ¶ 15 At block 318, the optimal routes and new routes are suggested to the user. For example, the optimal routes determined by a personal navigation system may be displayed along with a new route that includes familiar paths and is not too far out of the way and doesn't take too much extra time. See at least ¶¶ 59–62; FIG. 3.).
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying the guidance interaction according to the user’s familiarity with the route.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma and Styles and include the feature of modifying the guidance interaction in accordance with a determination of the first user's familiarity with the route as taught by Truong, because modifying the guidance interaction according to the user’s familiarity may prevent a user from getting lost or help the user traverse through an unfamiliar location. Thus, route guidance is enhanced.

As to claim 2, the combination of Verma and Styles fails to explicitly disclose wherein the determination of the first user's familiarity with the route is based on: historical travel data, feedback during navigation along the route from the first user, the second user, or a combination thereof, mistakes made in navigating the route, or any combination thereof.
However, Truong teaches wherein the determination of the first user's familiarity with the route is based on: historical travel data, feedback during navigation along the route from the first user, the second user, or a combination thereof, mistakes made in navigating the route, or any combination thereof (The mapping component may select a familiar route from the route history data based on the optimal route, where the familiar route has a familiar origination and a familiar destination. The mapping component may generate an origination route from the familiar origination to the origination selection. See ¶ 15). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches wherein the determination of the first user's familiarity with the route is based on at least historical travel data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma and Styles and include the feature of wherein the determination of the first user's familiarity with the route is based on: historical travel data, feedback during navigation along the route from the first user, the second user, or a combination thereof, mistakes made in navigating the route, or any combination thereof, as taught by Truong, because establishing that a user is familiar with a route based on historical travel data is a well-known feature in the art. Indeed, the historical travel data may indicate information such as how many times a user has traversed a route, thus indicating a quantitative measure of user familiarity. Accordingly, this data may be used to enhance route guidance. 

As to claim 3, Verma fails to explicitly disclose wherein the constructing of the route is further based on maintenance data associated with the vehicle.
However, Styles teaches wherein the constructing of the route is further based on maintenance data associated with the vehicle (The method may thus comprise determining whether there exists a delivery route such that a first vehicle can deliver each item to its respective delivery destination without stopping to refuel such that the first parameter is optimized. If it is determined that no delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, the method may further comprise dividing the delivery route. The delivery route may be divided into two sub-routes, a refueling and/or recharging station separating the two sub-routes. As such, the first vehicle may be able to complete the two sub-routes having refueled/recharged. See ¶ 149). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches constructing the route based on maintenance data associated with the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and include the feature of wherein the constructing of the route is further based on maintenance data associated with the vehicle as taught by Styles, because constructing a route based on maintenance data of the vehicle may aid the user avoid inconvenient and dangerous situations associated with the mis-maintenance of a vehicle, such as running out of fuel, tire failures, and the like. Thus, user experience is enhanced.

As to claim 4, Verma fails to explicitly disclose wherein the maintenance data pertains to a recharging of a battery associated with the vehicle, a level of a fuel tank of the vehicle, an oil change performed on the vehicle, a tire repair or replacement performed on the vehicle, or any combination thereof.
However, Styles teaches wherein the maintenance data pertains to a recharging of a battery associated with the vehicle, a level of a fuel tank of the The method may thus comprise determining whether there exists a delivery route such that a first vehicle can deliver each item to its respective delivery destination without stopping to refuel such that the first parameter is optimized. If it is determined that no delivery route exists such that the first vehicle can deliver each item to its respective delivery destination without refueling, the method may further comprise dividing the delivery route. The delivery route may be divided into two sub-routes, a refueling and/or recharging station separating the two sub-routes. As such, the first vehicle may be able to complete the two sub-routes having refueled/recharged [i.e., at least a recharging of a battery or a level of a fuel tank may be used to calculate a route]. See ¶ 149). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches that the maintenance data pertains to at least a recharging of a battery or a level of a fuel tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and include the feature of wherein the maintenance data pertains to a recharging of a battery associated with the vehicle, a level of a fuel tank of the vehicle, an oil change performed on the vehicle, a tire repair or replacement performed on the vehicle, or any combination thereof as taught by Styles, because constructing a route based on maintenance data of the vehicle, such as a fuel or batter level, may aid the user avoid inconvenient and dangerous situations associated with the mis-maintenance of a vehicle, such as running out of fuel, tire failures, and the like. Thus, user experience is enhanced.

claim 5, Verma discloses wherein the first user is a driver of the vehicle and the second user is a passenger of the vehicle (There are vehicle navigation systems that determine the number of vehicle occupants, and accordingly includes or excludes HOV restricted sections of road in route calculations. However, the conventional navigation systems may not recommend an optimal route in case more than one passenger is travelling is vehicle as passenger preferences are not considered [i.e., the invention is directed towards accommodating the preferences of both drivers and passengers]. See ¶ 2. At block 212, the optimal route, to be recommended to the user, is dynamically updated based on at least one of presence of one or more passengers in a vehicle and High Occupancy Vehicle (HOV) lane data. See ¶ 41).

As to claim 6, Verma discloses wherein the first user and the second user are passengers in the vehicle (To update the optimal route based on the passenger profiles, the navigation module 114 may first determine presence of the one or more passengers in the vehicle. Thereafter, the navigation module 114 may extract the passenger profile for each of the one or more passengers from one or more data sources. See at least ¶ 41).

As to claim 7, Verma fails to explicitly disclose wherein the first user requested the vehicle via a ride-sharing application executed by a mobile device.
However, Styles teaches wherein the first user requested the vehicle via a ride-sharing application executed by a mobile device (Additionally or alternatively, the items may comprise passengers (e.g. people or animals), whether for commercial transport purposes, e.g. in a taxi or a ride-sharing service. See ¶ 86). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and include the feature of wherein the first user requested the vehicle via a ride-sharing application executed by a mobile device as taught by Styles, because taking into account that a user is requesting a ride-sharing service in the generation of a route may aid in providing more pertinent routes which take into account the unique needs of said user. Thus, route guidance is enhanced.

As to claim 8, Verma fails to explicitly disclose wherein the vehicle is an autonomous vehicle and the first user is a passenger in the vehicle.
However, Styles teaches wherein the vehicle is an autonomous vehicle and the first user is a passenger in the vehicle (The vehicle 802 may be partially or fully autonomous. The vehicle 802 may comprise a route guidance system. See ¶ 153). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches wherein the vehicle is an autonomous vehicle and the first user is a passenger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and include the feature of wherein the vehicle is an autonomous vehicle and the first user is a passenger in the vehicle as taught by Styles, because route guidance may be desired for users of autonomous vehicles. Moreover, said users may have . 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma, Styles, and Truong as applied to claim 1 above, and further in view of Leader (US20130345961A1, hereinafter referred to as Leader).

As to claim 9, the combination of Verma, Styles, and Truong fails to explicitly disclose wherein the first preference data comprises an indication of a restaurant, lodging, or a combination thereof.
However, Leader teaches wherein the first preference data comprises an indication of a restaurant, lodging, or a combination thereof (The user model can be generated using various data sources (e.g., location history, search history, calendar items, email, text messages, social network information, etc.), for example, and can include user activity and travel patterns. … User location data may be used in conjunction with search history data to identify places of interest to the user that result in user visits to such places (e.g., user searches for restaurants frequently result in the user travelling to the viewed restaurants). See ¶ 26). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying the guidance interaction according to the user’s familiarity with the route. Leader teaches that the first preference data comprises an indication of a restaurant, lodging, or a combination thereof.
. 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma, Styles, and Truong as applied to claim 1 above, and further in view of Efland (US20200279118A1, hereinafter referred to as Efland).

As to claim 10, the combination of Verma, Styles and Truong fails to explicitly disclose wherein the second preference data comprises an indication of a temperature in a cabin of the vehicle, a display capability of a display device present in the vehicle, and an audio capability of a speaker present in the vehicle.
However, Efland teaches wherein the second preference data comprises an indication of a temperature in a cabin of the vehicle, a display capability of a display device present in the vehicle, and an audio capability of a speaker present in the vehicle (Ride information may include … entertainment preferences and settings (e.g., preferred music genre or playlist, audio volume, display brightness, etc.), [and] temperature settings. See ¶ 49.). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma and include the feature of wherein the second preference data comprises an indication of a temperature in a cabin of the vehicle, a display capability of a display device present in the vehicle, and an audio capability of a speaker present in the vehicle as taught by Efland, because taking into account the audial, visual, or thermal preferences of the user may increase the comfort of the user. Thus, user experience is enhanced.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma, Styles, and Truong as applied to claim 1 above, and further in view of Balva (US20210140777A1, hereinafter referred to as Balva) and Gupta (US20200225047A1, hereinafter referred to as Gupta).
As to claim 11, the combination of Verma, Styles, and Truong fails to explicitly disclose wherein the constructing of the route is further based on crime statistics, statistics regarding accidents, a weather forecast, and an agricultural condition.
However, Balva teaches wherein the constructing of the route is further based on crime statistics, statistics regarding accidents, a weather forecast, and an agricultural condition (In some embodiments a safety metric may be considered, as may be determined based upon data such as crime statistics …. a weighted function of these and other factors can be used to determine a rider's convenience score for a proposed route option [i.e., the construction of the route is based on crime statistics]. See ¶ 34. 
The historical information can also identify any special conditions to be considered, such as accidents, construction, or event traffic, which may have impacted the potential values in order to determine whether to consider those specific values in the prediction [i.e., the construction of the route is based on statistics regarding accidents]. See ¶ 66 
The environmental metric can be based on weather conditions. The weather conditions can be for the location(s) that the passenger will be and the respective times. For example, the transportation service can predict what the weather conditions for a future time at a certain location of the potential routing solution. Weather conditions can include temperature, sun exposure (such as cloudy or sunny), precipitation (e.g., rain, snow, sleet, or hail), wind, air quality (e.g., pollution), pollen count, etc [i.e., the construction of the route is based on a weather forecast and an agricultural condition (i.e., pollen count)]. See ¶ 86). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying the guidance interaction according to the user’s familiarity with the route. Balva teaches constructing of the route based on crime statistics, statistics regarding accidents, a weather forecast, and an agricultural condition.


The combination of Verma, Styles, Truong, and Balva fails to disclose wherein the constructing of the route is further based on a road closure and utility information.
However, Gupta teaches wherein the constructing of the route is further based on a road closure and utility information (A computing system may be configured to plan one or more routes based on one or more conditions and/or constraints, such as past events that took place within a certain time period, events that took place within some geographic distance from the routes, times at which the routes will be used, required stops along the route, among other factors. Gupta, ¶ 23. 
An event may correspond to … a road or areal condition (e.g., icy road, unshoveled snow, fallen trees, road blockage, road accident, road debris, etc.) [i.e., the construction of the route is based on a utility condition (i.e., fallen trees) and a road closure]. Gupta, ¶ 29.).
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma, Styles, Truong, and Balva and include the feature of wherein the constructing of the route is further based on a road closure and utility information as taught by Gupta because incorporating these factors into route guidance may aid in constructing routes that better fit into the user’s preferences or are more efficient (e.g., in a temporal sense) than routes that do not consider these factors. Thus, route guidance is enhanced.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma, Styles, and Truong as applied to claim 1 above, and further in view of Lee (US20160113565A1, hereinafter referred to as Lee).

As to claim 12, the combination of Verma, Styles, and Truong fails to explicitly disclose wherein the constructing of the route is further based on financial information, medial information, a home security warning, or any combination thereof.
However, Lee teaches wherein the constructing of the route is further based on financial information, medial information, a home security warning, or any combination thereof (The route determining unit 130 may also determine a recommended route on the basis of a user's profile information. The user profile information may include any information related to a user, for example, past body information, fitness history, medical history, preferred route, etc. See ¶ 38). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying the guidance interaction according to the user’s familiarity with the route. Lee teaches wherein the constructing of the route is further based on financial information, medial information, a home security warning, or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma, Styles, and Truong and include the feature of wherein the constructing of the route is further based on financial information, medial information, a home security warning, or any combination thereof as taught by Lee, because incorporating these factors into route guidance may aid in constructing routes that better fit into the user’s preferences or are more efficient (e.g., in a temporal sense) than routes that do not consider these factors. Thus, route guidance is enhanced.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma, Styles, and Truong as applied to claim 1 above, and further in view of Williams et al. (US20210063182A1, hereinafter referred to as Williams).

claim 13, the combination of Verma, Styles, and Truong fails to explicitly disclose identifying a point of interest to the first user, the second user, or a combination thereof, wherein the point of interest is located at a third location along the route between the first location and the second location; presenting a first indication of the point of interest to the first user, the second user, or the combination thereof; presenting a second indication of an impact that stopping at the point of interest will have on navigation along the route via the vehicle to the first user, the second user, or the combination thereof; obtaining a user-generated input that indicates an acceptance of the point of interest; modifying the route in accordance with the user-generated input, resulting in a modified route; and presenting the modified route to the first user, the second user, or the combination thereof.
However, Williams teaches:
identifying a point of interest to the first user, the second user, or a combination thereof, wherein the point of interest is located at a third location along the route between the first location and the second location (The tour circuit [i.e., ECU] 210 may select one or more points of interest along the route or in the vicinity of predicted future locations of the vehicle, at 312. For example, the tour circuit 210 may select points of interest the vehicle will pass near. See ¶ 59);
presenting a first indication of the point of interest to the first user, the second user, or the combination thereof (In some embodiments, the tour circuit 210 may display photographs and videos of one or more of the points of interest, at 314. FIG. 4 illustrates an example dashboard 400 of a vehicle. See ¶ 66, FIG. 4.);
presenting a second indication of an impact that stopping at the point of interest will have on navigation along the route via the vehicle to the first user, the For each point of interest, the image 500 may include further information. In the example of FIG. 5, the image 500 includes the name of each point of interest, as indicated at 504, and an estimated time of travel to the point of interest, at 506. See ¶ 67, FIGS. 5–7.);
obtaining a user-generated input that indicates an acceptance of the point of interest (An occupant of the vehicle may select one or more of the points of interest. See ¶ 69);
modifying the route in accordance with the user-generated input, resulting in a modified route (Responsive to receiving the user selection of the point of interest, the tour circuit 210 may determine a route for the vehicle to reach the point of interest, at 320. See ¶ 72); and
presenting the modified route to the first user, the second user, or the combination thereof (In some embodiments, the tour circuit 210 may display the [modified] route, at 318. For example, the tour circuit 210 may display the route on the display panel 402 of the dashboard 400 of vehicle. See ¶ 73, FIGS. 6 & 7.).
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying the guidance interaction according to the user’s familiarity with the route. Williams teaches identifying a point of interest, presenting the point of interest and the effect of visiting it to the user, obtaining an input pertaining to the acceptance of the point of interest, and presenting the modified route to the user.
.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma, Styles, and Truong as applied to claim 1 above, and further in view of Diaz (US20160076903A1, hereinafter referred to as Diaz).

As to claim 14, the combination of Verma and Styles fails to explicitly disclose modifying a first record associated with the first user in accordance with a navigation of the vehicle along the route to capture a traversal of the first user along the route.
For example, Route recorder 212 may gather data from the user over time and store route information that may be used by mapping component 214 to generate recommended routes that include familiar routes. See ¶ 53). 
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying a first record to capture a traversal of the first user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma and Styles and include the feature of modifying a first record associated with the first user in accordance with a navigation of the vehicle along the route to capture a traversal of the first user along the route, as taught by Truong, because capturing a traversal of the first user may aid in future navigation, as the information from the traversal, for example, the user’s familiarity with a route, may be gleaned and utilized for more pertinent user navigation. Thus, route guidance is enhanced.

The combination of Verma, Styles, and Truong fails to disclose maintaining a second record associated with the second user to avoid capturing the traversal of the second user along the route via the navigation of the vehicle.
Recording of data indicating the position of the device 100 is performed after receiving user consent to do so. … Alternatively, this user consent can be an opt-out consent, where the user takes an affirmative action to request that the position data not be recorded [i.e., if the second user opts-out, the second user’s data is not modified as to capture their traversal. Rather, the second record is maintained]. See ¶ 69).
Verma discloses obtaining preference data pertaining to one or more users, constructing a route based on said preference data, and generating a guidance interaction along the route. Styles teaches obtaining third preference data pertaining to non-human cargo and constructing a route based on the third preference data. Truong teaches modifying a first record to capture a traversal of the first user. Diaz teaches maintaining a second record as to avoid capturing a traversal of the second user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma, Styles, and Truong and include the feature of maintaining a second record associated with the second user to avoid capturing the traversal of the second user along the route via the navigation of the vehicle as taught by Diaz because avoiding capturing a traversal may be desirable to a second user wishing to protect their privacy. Thus, user privacy capabilities are enhanced. 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma in view of Styles.

As to claim 15, Verma discloses:
receiving first preference data pertaining to a first user present in a vehicle (The navigation module 114 may extracting a passenger profile for each of the passengers from various data sources. The data source could be devices used by the passengers and social media profiles of the passengers. In an example, the passenger profile may comprise preferences, social media profile, and a travel itinerary, age and health condition of the passenger. See ¶ 30);
constructing a route to a first location based on the first preference data, resulting in a constructed route (Thereafter, the navigation module 114 may update the optimal route to be recommended to the user based on the passenger profile. Example of such scenario would be a family traveling in the morning in a single vehicle, covering different destination like Office, School, and Markets etc. The optimal routes need to be calculated based on historical data, time restrictions and preferences of the passengers. See ¶ 30);
presenting the constructed route via a display device, a speaker, or a combination thereof (Further, the navigation system 102 is communicatively coupled to a display unit 116 and an external navigation module 118. The display unit 116 is used to display an optimal route to the user along with additional information, such as travel time, weather condition, and travel cost. Examples of the external navigation module 118 may include navigation devices, such as Mobile Maps™, TomTom™, and Garmin™. See ¶ 17);
identifying a traffic condition along the route subsequent to the presenting of the constructed route (While the trip is in progress, various factors keep changing, such as like traffic conditions, number of passengers, and new notifications/information from different sources. The navigation module 114 may use such information to update the optimal route. See ¶ 32);
modifying the route in accordance with the identifying of the traffic condition, resulting in a modified route to the first location (While the trip is in progress, various factors keep changing, such as like traffic conditions, number of passengers, and new notifications/information from different sources. The navigation module 114 may use such information to update the optimal route. See ¶ 32); and
presenting the modified route via the display device, the speaker, or the combination thereof (Then, the navigation module 114 may display the optimal route to the user on the display unit 116 along with additional information, such as cost associated with the travel, travel time, traffic condition, and weather condition. See ¶ 32).
Verma fails to explicitly disclose receiving second preference data pertaining to non-living cargo present in the vehicle; and constructing a route to a first location based on the second preference data.
However, Styles teaches:
receiving second preference data pertaining to non-living cargo present in the vehicle (The items being transported may comprise items of cargo, such as parcels, packages and/or freight, e.g. for commercial delivery purposes or otherwise. Additionally or alternatively, the items may comprise passengers (e.g. people or animals), whether for commercial transport purposes, e.g. in a taxi or a ride-sharing service, or for non-commercial purposes, such as for a busy parent having multiple children. See ¶ 86. The first vehicle parameter is dependent on the masses of the items. See ¶ 112.); and
The method 100 may further comprise selecting 106, e.g. by a processor, the delivery route (from the first and second delivery routes) that optimizes the value of the first vehicle parameter [i.e., the second preference data pertaining to non-human cargo]. See ¶ 119). 
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and include the feature of receiving second preference data pertaining to non-living cargo present in the vehicle; and constructing a route to a first location based on the second preference data, as taught by Styles, because the incorporation of non-human cargo data into the generation of a route can aid in providing routes that account for non-human cargo factors which can affect the route, such as item mass. Thus, route guidance is enhanced. 

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma in view of Styles as applied to claim 15 above, further in view of Truong and Balva.

claim 16, the combination of Verma and Styles fails to explicitly disclose wherein the non-living cargo comprises a perishable product purchased from a store located at a second location.
However, Balva teaches wherein the non-living cargo comprises a perishable product purchased from a store located at a second location (An objective function can evaluate potential routing solutions based on environmental metrics. See ¶ 20. The environmental metric can be based on available food options. Available food options can include food provided by a mode of transportation (e.g., on a train, plane, or boat), at a station, along a route (e.g., a fast food restaurant along a driving portion), etc [i.e., non-living cargo preference data that is used in the construction of a route may include a perishable product purchased from a store located at a second location]. See ¶ 89). 
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data. Balva teaches wherein the non-living cargo comprises a perishable product purchased from a store located at a second location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma and Styles and include the feature of wherein the non-living cargo comprises a perishable product purchased from a store located at a second location, as taught by Balva, because taking into account the purchase of a perishable food product 

The combination of Verma, Styles, and Balva fails to explicitly disclose identifying the first location as corresponding to a residence of the first user, wherein the route is from the second location to the first location.
However, Truong teaches identifying the first location as corresponding to a residence of the first user, wherein the route is from the second location to the first location (At block 308, a route request is received. For example, a user may connect a mobile device to their vehicle with a USB cable. The user selects navigation app on Android Auto® and selects Waze®. Then, the user says “OK Google” or selects the microphone. The user may tell Android Auto where they would like to go, such as “Take me home”. See ¶ 57).
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data. Balva teaches wherein the non-living cargo comprises a perishable product purchased from a store located at a second location. Truong teaches identifying the first location as corresponding to a residence of the first user, wherein the route is from the second location to the first location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma, . 

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma in view of Styles as applied to claim 15 above, further in view of Williams and Céret (US20170053209A1, hereinafter referred to as Céret).

As to claim 17, the combination of Verma and Styles fails to explicitly disclose obtaining a user-generated input from a communication device of the first user responsive to the presenting of the modified route; modifying the modified route in accordance with the user-generated input, resulting in a second modified route; and presenting the second modified route via the display device, the speaker, or the combination thereof.
However, Williams teaches:
obtaining a user-generated input from a communication device of the first user responsive to the presenting of the modified route (For example, the tour circuit 210 may provide additional photographs and videos of the point of interest on the display panel 402 of the dashboard 400 of the vehicle. See ¶ 71. Referring again to the process 300 of FIG. 3, the tour circuit 210 may receive the user selection of a point of interest, at 318. See ¶ 72);
modifying the modified route in accordance with the user-generated input, resulting in a second modified route (Responsive to receiving the user selection of the point of interest, the tour circuit 210 may determine a route for the vehicle to reach the point of interest, at 320. See ¶ 72); and
presenting the second modified route via the display device, the speaker, or the combination thereof (In some embodiments, the tour circuit 210 may display the [modified] route, at 318. For example, the tour circuit 210 may display the route on the display panel 402 of the dashboard 400 of vehicle. See ¶ 73, FIGS. 6 & 7). 
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data. Williams teaches obtaining an input responsive to the presenting of a modified route, and modifying the modified route into a second modified route, presenting the second modified route.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verma and Styles and include the feature of obtaining a user-generated input from a communication device of the first user responsive to the presenting of the modified route; modifying the modified route in accordance with the user-generated input, resulting in a second modified route; and presenting the second modified route via the display device, the speaker, or the combination thereof, as taught by Williams, because modifying a route and presenting a route when a user wishes to modify said route is a well-known feature in the art. This feature enhances user experience as it allows a user to dynamically modify their route. 


However, Cèret teaches modifying the first preference data in accordance with the user-generated input, resulting in modified first preference data (The method returns to S104, where the profile manager 52, using the recorded data acquired by the data acquisition component and the selected itinerary information, infers information related to the user's preferences and goals and updates the inferred preferences/goals 74, 78, as appropriate. See ¶ 74.).
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data. Williams teaches obtaining an input responsive to the presenting of a modified route, and modifying the modified route into a second modified route, presenting the second modified route. Cèret teaches modifying the first preference data in accordance with the user-generated input, resulting in modified first preference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma, Styles, and Williams and include the feature of modifying the first preference data in accordance with the user-generated input, resulting in modified first preference data as taught be Cèret because modifying a user’s .  

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma in view of Styles, Williams, and Cèret as applied to claim 17 above, further in view of Grochocki, JR. et al. (US20180094943A1, hereinafter referred to as Grochocki).
As to claim 18, Verma discloses constructing a second route to a second location based on the modified first preference data (In an example, the navigation module 114 may dynamically update the optimal route based on passenger profiles and the HOV lane data. See ¶ 41).
The combination of Verma and Styles fails to explicitly disclose wherein the display device, the speaker, or the combination thereof, is integrated in the vehicle.
However, Williams teaches wherein the display device, the speaker, or the combination thereof, is integrated in the vehicle (For example, the tour circuit 210 may display the route on the display panel 402 of the dashboard 400 of vehicle. See ¶ 73, FIGS. 6 & 7.). 
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data. Williams teaches wherein the display device, the speaker, or the combination thereof, is integrated in the vehicle.


The combination of Verma, Styles, and Williams fails to explicitly disclose wherein the obtaining of the user-generated input from the communication device comprises obtaining the user-generated input from a social media application executed by the communication device.
However, Grochocki teaches wherein the obtaining of the user-generated input from the communication device comprises obtaining the user-generated input from a social media application executed by the communication device. (Furthermore, the user preferences may allow a user of the navigation device 104 to control a driver profile and also to select to share route deviation information 114 or individual deviation segments 132 with friends and family via social media or other sharing mechanisms. See ¶ 51).
Verma discloses receiving first preference data of a first user, constructing a route based on the first preference data, presenting the constructed route via at least a display device, identifying a traffic condition, modifying the route in accordance with the identification of the traffic condition, and presenting the modified route via at least the display device. Styles teaches receiving second preference data pertaining to non-human cargo and constructing a route based on the second preference data. Williams teaches wherein the display device, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma, Styles, and Williams and include the feature of wherein the obtaining of the user-generated input from the communication device comprises obtaining the user-generated input from a social media application executed by the communication device as taught by Grochocki because it may allow a user to generate an input (e.g., a selection of a route) without having to select the input via, for one example, an integrated display device. This may be desirable for users that do not have access to said device, such as those sitting in the back seat or travelling in a ride-share vehicle. Thus, user experience is enhanced. 

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma in view of Herbach (US20190018411A1, hereinafter referred to as Herbach), Cèret, and Diaz.

As to claim 19, Verma discloses:
obtaining, by the processing system and in accordance with the identifying, first preference data from a first record associated with the first user and second preference data from a second record associated with the second user (The navigation module 114 may extracting a passenger profile for each of the passengers from various data sources. The data source could be devices used by the passengers and social media profiles of the passengers. In an example, the passenger profile may comprise preferences, social media profile, and a travel itinerary, age and health condition of the passenger. See ¶ 30); 
constructing, by the processing system, a route for the vehicle from a first location to a second location in accordance with the first preference data and the second preference data (Thereafter, the navigation module 114 may update the optimal route to be recommended to the user based on the passenger profile. Example of such scenario would be a family traveling in the morning in a single vehicle, covering different destination like Office, School, and Markets etc. The optimal routes need to be calculated based on historical data, time restrictions and preferences of the passengers. See ¶ 30)
Verma fails to explicitly disclose identifying, by a processing system including a processor, a first user present in a vehicle and a second user present in the vehicle.
However, Herbach teaches identifying, by a processing system including a processor, a first user present in a vehicle and a second user present in the vehicle (In further examples, the computing system may also provide assistance with identifying one or more passengers occupying the vehicle when requested by the vehicle control system. For instance, the computing system may utilize software that can compare images of passengers to a database containing images of potential passengers in order to identify one or multiple passengers. See ¶ 131). 
Verma discloses obtaining first preference data and second preference data associated with a first and second user, respectively, and constructing a route in accordance with the obtained preference data. Herbach teaches identifying a first and second user present in a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma and 

	The combination of Verma and Harbach fails to explicitly disclose subsequent to a navigation of the vehicle along the route, modifying, by the processing system, the first preference data in the first record, resulting in modified first preference data.
	However, Cèret teaches subsequent to a navigation of the vehicle along the route, modifying, by the processing system, the first preference data in the first record, resulting in modified first preference data (The method returns to S104, where the profile manager 52, using the recorded data acquired by the data acquisition component and the selected itinerary information, infers information related to the user's preferences and goals and updates the inferred preferences/goals 74, 78, as appropriate. See ¶ 74, FIG. 2.).
Verma discloses obtaining first preference data and second preference data associated with a first and second user, respectively, and constructing a route in accordance with the obtained preference data. Herbach teaches identifying a first and second user present in a vehicle. Cèret teaches subsequent to a navigation of the vehicle, modifying the first preference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma and Herbach and include the feature of subsequent to a navigation of the vehicle along the route, modifying, by the processing system, the 

	The combination of Verma, Harbach, and Cèret fails to explicitly disclose subsequent to the navigation of the vehicle along the route, maintaining, by the processing system, the second preference data in the second record.
	However, Diaz teaches subsequent to the navigation of the vehicle along the route, maintaining, by the processing system, the second preference data in the second record (Recording of data indicating the position of the device 100 is performed after receiving user consent to do so. … Alternatively, this user consent can be an opt-out consent, where the user takes an affirmative action to request that the position data not be recorded. See ¶ 69).
Verma discloses obtaining first preference data and second preference data associated with a first and second user, respectively, and constructing a route in accordance with the obtained preference data. Herbach teaches identifying a first and second user present in a vehicle. Cèret teaches subsequent to a navigation of the vehicle, modifying the first preference data. Diaz teaches subsequent to a navigation of the vehicle, maintain the second preference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma, Herbach, and Cèret and include the feature of subsequent to the navigation of the vehicle along the route, maintaining, by the processing system, the second preference data in the second record, as taught by Diaz, . 

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Verma in view of Herbach, Cèret, and Diaz as applied to claim 19 above, further in view of Roherty (US20210293555A1, hereinafter referred to as Roherty), Schlesinger et al. (US20170328725A1, hereinafter referred to as Schlesinger), and Truong. 

As to claim 20, Verma discloses wherein the constructing of the route for the vehicle from the first location to the second location comprises generating a prediction regarding a time when the vehicle will arrive at the second location, resulting in a predicted time (The cost context data may comprise potential routes from the start location to the end location. Further, the potential routes are associated with a travel time and a travel cost value. See ¶ 38.).
The combination of Verma, Herbach, Cèret, and Diaz fails to explicitly disclose determining, by the processing system, an actual time when the vehicle arrives at the second location; generating, by the processing system, an identification of an error based on a comparison between the predicted time and the actual time; and constructing, by the processing system, a second route for the vehicle to a third location in accordance with the identification of the error.
However, Roherty teaches: 
determining, by the processing system, an actual time when the vehicle arrives at the second location (In some embodiments, the estimated time of arrival engine 205 may be configured to update the predicted estimated time of arrival at a next stop based on the actual time of arrival or departure at one or more previous stops. See ¶ 64);
generating, by the processing system, an identification of an error based on a comparison between the predicted time and the actual time (In some embodiments, the estimated time of arrival engine 205 may be configured to update the initial itinerary of each subsequent stop on the delivery route based on a change in actual time of arrival/departure at a previous stop. As such, the estimated time of arrival engine 205 may prevent propagating errors downstream. See ¶ 64); and
constructing, by the processing system, a second route for the vehicle to a third location in accordance with the identification of the error (In some embodiments, the estimated time of arrival engine 205 may be configured to update the initial itinerary of each subsequent stop on the delivery route based on a change in actual time of arrival/departure at a previous stop. As such, the estimated time of arrival engine 205 may prevent propagating errors downstream. See ¶ 64).
Verma discloses obtaining first preference data and second preference data associated with a first and second user, respectively; constructing a route in accordance with the obtained preference data; and generating a prediction regarding a time when the vehicle will arrive at the second location. Herbach teaches identifying a first and second user present in a vehicle. Cèret teaches subsequent to a navigation of the vehicle, modifying the first preference data. Diaz teaches subsequent to a navigation of the vehicle, maintain the second preference data. Roherty teaches determining an actual time when the vehicle arrives at the second location, generating an identification of an error based on a comparison between the predicted time and the actual time, and constructing a second route to a third location based at least on the identification of the error.


	The combination of Verma, Herbach, Cèret, Diaz, and Roherty fails to explicitly disclose obtaining, by the processing system, crowd-sourced information from a plurality of client devices; and constructing, by the processing system, a second route for the vehicle to a third location in accordance with the crowd-sourced information.
	However, Schlesinger discloses: 
	obtaining, by the processing system, crowd-sourced information from a plurality of client devices (Data sources 104 a and 104 b through 104 n may be discrete from user devices 102 a and 102 b through 102 n and server 106 or may be incorporated and/or integrated into at least one of those components. In one embodiment, one or more of data sources 104 a though 104 n comprise one or more sensors, which may be integrated into or associated with one or more of the user device(s) 102 a, 102 b, or 102 n or server 106 [i.e., the data sources 104a–104n may be a plurality of client devices]. See ¶ 25, FIG. 1. 
	Data collection component 215 is generally responsible for acquiring, accessing, or receiving (and in some cases also identifying) user data, route data, and interpretive data from one or more data sources, such as data sources 104 a through 104 n of FIG. 1 [i.e., the data collection component acquires data from the plurality of client devices]. See ¶ 32, FIG. 1. 
	In some implementations, data collection component 215 is configured to accumulate interaction data associated with user-source interactions for a plurality of users (“crowd-sourced interaction data”) [i.e., indeed, the data collection component acquires crowd-sourced information from the plurality of client devices]. See ¶ 40.); and
	constructing, by the processing system, a second route for the vehicle to a third location in accordance with the crowd-sourced information (In some implementations, data collection component 215 is configured to accumulate interaction data associated with user-source interactions for a plurality of users (“crowd-sourced interaction data”) .... At least some of the interaction data may be processed to generate user profiles 222 and/or route profiles 224, described in further detail below [i.e., the crowd-sourced information may be used to construct a second route via the user or route profiles]. See ¶ 40.).
Verma discloses obtaining first preference data and second preference data associated with a first and second user, respectively; constructing a route in accordance with the obtained preference data; and generating a prediction regarding a time when the vehicle will arrive at the second location. Herbach teaches identifying a first and second user present in a vehicle. Cèret teaches subsequent to a navigation of the vehicle, modifying the first preference data. Diaz 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma, Herbach, Cèret, Diaz, and Roherty and include the feature of obtaining, by the processing system, crowd-sourced information from a plurality of client devices; and constructing, by the processing system, a second route for the vehicle to a third location in accordance with the crowd-sourced information as taught by Schlesinger because utilizing crowd-source information may aid in dynamically updating a route based on rapidly changing road conditions. For example, crowd-sourced information may indicate that an accident has occurred on a road, and a route may be constructed that avoids said road. Thus, route guidance is enhanced.  

	The combination of Verma, Herbach, Diaz, Roherty, and Schlesinger fails to explicitly disclose constructing, by the processing system, a second route for the vehicle to a third location in accordance with the modified first preference data.
	However, Truong discloses constructing, by the processing system, a second route for the vehicle to a third location in accordance with the modified first preference data (The mapping component may select a familiar route from the route history data based on the optimal route, where the familiar route has a familiar origination and a familiar destination. The mapping component may generate an origination route from the familiar origination to the origination selection. See ¶ 15).
Verma discloses obtaining first preference data and second preference data associated with a first and second user, respectively; constructing a route in accordance with the obtained preference data; and generating a prediction regarding a time when the vehicle will arrive at the second location. Herbach teaches identifying a first and second user present in a vehicle. Cèret teaches subsequent to a navigation of the vehicle, modifying the first preference data. Diaz teaches subsequent to a navigation of the vehicle, maintain the second preference data. Roherty teaches determining an actual time when the vehicle arrives at the second location, generating an identification of an error based on a comparison between the predicted time and the actual time, and constructing a second route to a third location based at least on the identification of the error. Schlesinger teaches obtaining crowd-sourced information and constructing a second route based at least on said crowd-sourced information. Truong teaches constructing a second route for the vehicle to a third location in accordance with the modified first preference data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Verma, Herbach, Cèret, Diaz, Roherty, and Schlesinger and include the feature of constructing, by the processing system, a second route for the vehicle to a third location in accordance with the modified first preference data as taught by Truong because the incorporation of modified first preference data may aid in providing more pertinent routes to the user. For example, a route that is familiar to the user, as indicated by modified first preference data, may be identified and suggested to said user. Thus, route guidance is enhanced. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668